Citation Nr: 1643593	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

This claim previously was denied by the Board in March 2014.  The Veteran appealed that decision to the United States Court for Veterans Claims (Court).  In November 2014, the Court vacated the Board decision and granted a Joint Motion for Remand (JMR).  

Thereafter, a June 2015 Board decision which denied entitlement to a TDIU rating was appealed to the Court.  During that appeal the Veteran died in September 2015, and the appellant was substituted in place of the Veteran.  

A November 2015 rating decision granted service connection for the cause of the Veteran's death as well as basic eligibility to Dependents' Educational Assistance (DEA).  

By letter of March 7, 2016, the appellant was notified that the RO denied his request to be substituted "as the administrator of the Estate" of the Veteran.  He was notified of his appellate rights.  In June 2016 the appellant filed a notice of disagreement (NOD) to that denial of substitution.  However, by Order of March 15, 2016, the Court granted the appellant's motion to be substituted in the Veteran's appeal of the June 2015 Board denial of TDIU benefits because the appellant had borne the expense of the Veteran's burial.  Accordingly, the Court's grant of substitution moots the initiation of the appeal from the denial of the substitution of the appellant.  

In May 2016 the Court granted a JMR vacating the 2015 Board decision.  The case has now been returned to the Board.   

The Veteran's daughter sought to be substituted in the Veteran's place in this appeal.  She was notified by RO letter of October 3, 2016, that her request for substitution had been denied, and she was notified of her appellate rights.  However, she has not filed a notice of disagreement (NOD) which would have initiated an appeal.  

The issue has been recharacterized to indicate that the accrued benefits are sought as a substituted claimant.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran died in September 2015.  

2.  During this appeal and at the Veteran's death his service-connected disabilities were posttraumatic stress disorder (PTSD), rated 70 percent since November 21, 1996; partial median neuropathy with lateral antebrachial cutaneous nerve involvement of the non-dominant left upper extremity, rated 30 percent since October 31, 1997; tinea pedis and tinea manus, rated noncompensably disabling since June 24, 1997 and as 10 percent disabling since October 31, 1997; a scar of the nose, rated noncompensably disabling since June 24, 1967; and bilateral hearing loss, rated noncompensably disabling since July 31, 2012.  The Veteran had a combined disability rating of 10 percent since October 21, 1993; 70 percent since November 21, 1996; and 80 percent since October 31, 1997.  

3.  The Veteran's claim for a TDIU rating was received on November 25, 2009.  

4.  Prior to his death, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1151, 5107(b) West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's treatment records are on file.  Over the years the Veteran was afforded individual VA examinations as to each service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The Veteran was not afforded a single VA examination to determine if he was entitled to a TDIU based on all of his service-connected disabilities.  However, the Board finds that the Veteran was not prejudiced by this because VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  While a combined-effects medical examination report or opinion likely might have been helpful to the proper adjudication of a TDIU claim when a veteran has multiple service-connected disabilities, such an examination is not required per se as a matter of statute, regulation, or policy.  Rather, such cases are determined on a case-by-case basis and the outcome depends on the evidence of record.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Particularly in light of the favorable outcome herein, the Board finds that VA has satisfied fully the duty to assist.

Law and Regulations

Pursuant to section 5121, a claim for accrued benefits is separate and distinct from the deceased claimant's underlying claim.  See Hyatt v. Shinseki, 566 F.3d 1364, 1367 (Fed.Cir.2009) ("[A]lthough an accrued-benefits claim brought by a surviving spouse under [section 5121] is 'derivative of the veteran's claim for service connection,' it is nevertheless a separate claim based on a separate statutory entitlement to benefits." (quoting Zevalkink, 102 F.3d. at 1241)); Jackson v. Shinseki, 26 Vet. App. 460, 464 (2014).  Significantly, under section 5121, a determination of whether accrued benefits should be awarded "must be determined based on evidence that was either physically or constructively in the [deceased claimant's] file at the time of his death."  Ralston v. West, 13 Vet. App. 108, 113 (1999); see Jackson, 26 Vet. App. at465.  The statutory provisions of section 5121A, on the other hand, provide those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim.  See 38 U.S.C.A. § 5121A (a)(1) (providing that, if a claimant dies while his claim is pending, an eligible person may "file a request to be substituted as the claimant for the purposes of processing the claim to completion").  Significantly, "under section 5121A, a decision as to entitlement to accrued benefits is not restricted to consideration of the evidence contained in the claims file at the time of the deceased VA claimant's death."  Todd v. McDonald, 27 Vet. App. 79, 89 n. 5 (2014). 

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran's claim for a TDIU rating was received on November 25, 2009.  His service-connected disabilities were PTSD, rated 70 percent since November 21, 1996; partial median neuropathy with lateral antebrachial cutaneous nerve involvement of the non-dominant left upper extremity, rated 30 percent since October 31, 1997; tinea pedis and tinea manus, rated noncompensably disabling since June 24, 1997 and as 10 percent disabling since October 31, 1997; a scar of the nose, rated noncompensably disabling since June 24, 1967; and bilateral hearing loss, rated noncompensably disabling since July 31, 2012.  The Veteran had a combined disability rating of 10 percent since October 21, 1993; 70 percent since November 21, 1996; and 80 percent since October 31, 1997.  Accordingly, the Board finds that, since his November 2009 claim, the Veteran has met the schedular threshold criteria for a TDIU.

The remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Background

Historically, a November 1998 rating decision granted entitlement to compensation for partial left median neuropathy with lateral antebrachial cutaneous nerve involvement (minor) under 38 U.S.C. § 1151 following VA surgery in August 1997, which was assigned an initial 30 percent disability rating.  While technically not a service-connected disorder, inasmuch as it is related to VA treatment and not military service, it is nevertheless, considered service-connected for the purpose of potential entitlement to a TDIU rating.  

The record reflects that the Veteran completed one year of college.  His occupational history included being the owner of a manufacturing company for 18 years, and working as a heavy equipment operator.  He also did construction work and was employed as a driver.  The Veteran was last employed full time in 1995 and continued working until 1996.  He was convicted for assault and incarcerated from 1998 to 2009.  While in prison, the Veteran completed training as a dental lab technician and made dentures for other inmates.  The Veteran also taught GED courses and worked in some kind of maintenance capacity. 

Throughout the appeal, the Veteran's Global Assessment of Functioning (GAF) scores mostly ranged from 50 to 60. GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); 38 C.F.R. §§ 4.126, 4.130 (2014).  Additionally, the VA examiners characterized the Veteran's PTSD as productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depression, irritability, diminished concentration, and pervasive social isolation. Total social or occupational impairment was not found.  

Psychiatric outpatient treatment note in July 2009 recorded complaints of problems sleeping.  The Veteran denied any contact with his children or sister.  Reportedly, he avoided crowds.  The clinician noted diagnoses of mood disorder, personality disorder, and PTSD by history.  His Global Assessment of Functioning (GAF) score was 55.  Subsequent treatment notes show that the Veteran, who lives on a 1.7 acres farm, worked on his farm and was refurbishing his home.  He was assigned GAF scores of 50 and 60 in September and October 2009. 

On VA psychological examination in December 2009 the diagnoses were chronic PTSD, depressive disorder not otherwise specified (NOS) and mixed personality disorder.  A GAF score of 56 was assigned. The Veteran presented with significant symptoms of PTSD, specifically, problems with sleep and social alienation.  The examiner determined that the Veteran would likely have difficulty working in jobs where there was significant interpersonal tension and would face problems with problem-solving social conflicts.  He tended to be bitter, blameful and explosive.  He would be best off in a position where he could work independently.  The Veteran also reported some physical difficulties such as weakened grip strength, which could also present some limitations.  It was opined that the Veteran was employable, but he would have to find the right employment situation.  The examiner further noted that the Veteran fell in the category of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depression, irritability, diminished concentration, and pervasive social isolation.  

On VA scars examination in January 2010 it was noted that the Veteran had had tinea pedis and tinea manus in service, which had resolved, with no recurrence or residual.  There was no current treatment or local symptoms.  He had a very faint linear nasal scar with no associated symptoms, which was one cm. and nontender, nonadherent, stable and superficial.  The scar was described as asymptomatic.  The examiner found that the Veteran was unable to do any repetitive activity or lifting due to the service-connected left upper extremity disability.  He was able to lift 5 to 10 pounds, occasionally, with his dominant right upper extremity. His use of tools was not impaired, although his left upper extremity disability impaired his ability to drive due to paresthesias and numbness.  It was opined that the Veteran was not capable of heavy physical work, but he was capable of light physical work with adaptation for primarily right upper extremity work.  Sedentary work was also feasible.  

On peripheral nerves VA examination in January 2010 it was noted that the Veteran was right handed, and complained of weakness, occasional pain and numbness in the left arm since the surgery of 1995.  He reported an inability to do machine shop work due to the left upper extremity symptoms, as well as difficulty driving due to exacerbations.  He further reported being a farmer.  It was noted that he had a history of surgeries for bilateral carpal tunnel syndrome (CTS).  It was opined that the service-connected left upper extremity disability resulted in mild occupational limitation on his ability for hand manipulation and fine motor movements due to left hand weakness, and such limitation would present a mild to moderate impairment in the employability as a farmer. 

In a statement in August 2010, a VA physician's assistant (PA) noted that the Veteran was being treated for multiple conditions, to include arthralgia due to osteoarthritis, right hand carpal tunnel syndrome status post-repair, and left shoulder glenohumeral arthritis with impingement symptoms status post-repair.  His PTSD was associated with depression.  It was opined that due to the cumulative burden of the diagnoses as listed, the Veteran was unable to secure and maintain gainful employment.  

In a medical statement in September 2010, a VA social worker noted that the Veteran was being treated for multiple physical and mental disorders, with a primary diagnosis of PTSD and symptoms of bipolar disorder.  The social worker concluded that the Veteran was unable to secure and maintain gainful employment due to the cumulative burden of these two diagnoses.  However, the social worker also found that with some space and autonomy the Veteran could function relatively well, which is consistent with the VA examiners' findings. 

On VA general examination in July 2012 the Veteran complained of decreased left hand sensation and strength, with difficulty grasping objects firmly and dropping things.  There was peripheral neuropathy and median nerve damage due to brachial plexus injury.  The examiner diagnosed moderate incomplete paralysis of the median nerve. The examiner indicated that the service-connected left upper extremity disability impaired the Veteran's ability to work that required manual dexterity of the left hand, such as typing.  He was capable of active work such as light lifting of approximately five pounds, and operating objects that did not require a firm grip.  

On examination of the Veteran's skin disorder at that time the examiner noted that the tinea pedis and tinea manus affected less than five percent of total or exposed body area and was treated with topical medication.  The faint 1.3 cm scar on the Veteran's nose was not painful and without disfiguring effect, adherence to underlying tissue, abnormal pigmentation, gross distortion or asymmetry of facial features, limitation of function, elevation or depression.  The examiner opined that these disabilities had no impact on the Veteran's ability to work.  

On VA psychiatric examination in July 2012, the Veteran reported problems getting along with others, to include during recent short-term employment.  The diagnosis was PTSD which was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  It was indicated that the psychiatric symptoms were significantly exacerbated by a personality disorder, which led the Veteran to be inflexible in relationships, resulted in rigid thinking patterns, and caused him to have affective responses above and beyond those typically experienced by individuals with PTSD alone.  The Veteran's personality disorder resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The PTSD symptoms, including hypervigilance and irritability, limited his employment ability in a work setting that required interactions with others, including co-workers and the general public.  However, the PTSD would not prevent him from maintaining gainful employment in a work setting that did not require much interaction with others.  It was indicated that many Veterans with PTSD were able to successfully function in jobs with limited social interactions, such as truck drivers, self-employed repairman, rural postal carriers or delivery men.  The examiner observed that the Veteran was quite articulate and able to apply his intelligence to new situations, as evidenced by his completion of a dental program while incarcerated.  It was concluded that the Veteran's primary description of his occupational problems resulted from social interactions, as well as appropriate affective responses and cognitive interpretations in such situations.  These experiences were the result of his personality disorder, as opposed to PTSD.  

During VA treatment in May 2013, the Veteran stated that he engaged in daily physical activity, including carpentry and ranch work. 

On VA audiological examination in July 2013 it was opined that the Veteran's bilateral hearing loss impacted his activities of daily living and his ability to work because his hearing acuity lacked clarity, especially for women's voices.  He complained of difficulty hearing in the presence of background noise. 

A private vocational assessment was conducted in March 2015 by a certified rehabilitation counselor who indicated that he reviewed the Veteran's entire claims file and conducted a telephone interview with the Veteran.  The Veteran's service-connected and nonservice-connected disabilities were recorded.  It was indicated that during their phone appointment, the Veteran was "pleasant, articulate, but a poor historian when discussing his specific work history.  He was able to explain how his service-connected disabilities had prevented and continue to prevent him from securing and sustaining employment."  The Veteran reported that he struggled to work since his military service and had struggled "to get along with others, especially women, and ... simple day-to-day interactions could end in stress and anxiety followed by an outburst of rage."  He reported that he experienced pain in his left hand most of the time and could not grasp things with that hand.  He had attended junior college for one to two years.  He had been incarcerated from 1998 to 2009, during which time he was required to work and learned how to make dentures for inmates.  He also taught GED classes for more than two years.  He stated that he did not know how to use a computer or keyboard.  His work history prior to incarceration was that he had worked for his father-in-law's meat business from 1969 to 1971, and from 1971 to 1972, he worked for a home builder operating a forklift until he was laid off.  He did not work from 1972 to 1975 due to lung surgery and complications from pneumonia.  In 1975, he bought a farm tractor and through 1989 he was self-employed performing excavating, fertilizing, construction, and maintenance jobs. He reported that he did not make much money while he was self-employed.  He then attempted to start a horse and buggy business, which was not successful.  In 1994, he worked as a commercial driver, but was laid off in the summer of 1995 when the business closed.  He then worked as a laborer in a warehouse, but was terminated due to a conflict with his employer. 

The rehabilitation counselor reported that "[a]ttendance of 1 to 2 years at a junior college without additional information did not provide insight into the Veteran's functioning or provide insight into learned vocational skills.  Although the Veteran had learned to make dentures in prisons, he had not undergone training equivalent to a dental lab technician training program, and without certification as a dental prosthetic maker, these work skills would not make him employable outside a prison environment.  Also, the Veteran's last day of work was in 1996.  It was opined that the Veteran's work history was best classified within the unskilled to semi-skilled range with associated manual labor requirements. 

The Veteran's reported and documented PTSD symptoms prevent him from being reliable at work and that he would be unable to sustain the day-to-day quality/quantity of demands required in a competitive employment environment.  His employability was further impacted by his inability to use his left hand for gripping/grasping/manual dexterity which is required in occupations working with things.  

Analysis

Initially, the Board notes that to the extent that the TDIU analysis involves whether the Veteran could perform the physical and mental acts required by employment, laypersons are qualified to render probative evidence on that issue.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) and Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (veteran is competent to testify as to observable medical conditions); see also Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

After a careful and considered review of the medical, vocational and lay evidence, the record indicates that the Veteran was earlier employed in the physically demanding trade of a heavy equipment operator and some kind of maintenance.  He has some experience in a less physically demanding work making dentures.  As to this, the credible private evidence relative to his vocational assessment specifically noted that he had no certification as a dental prosthetic maker and, so, was not employable in an open and competitive job market.  

As to his service-connected skin disorder and service-connected hearing loss, each is productive of only a relative minor degree of occupational impairment.  The skin condition is not shown to significantly hamper the Veteran and his hearing loss only produced a noncompensable degree of impaired auditory acuity.  

Clearly, the Veteran's most significantly impairing service-connected disabilities are his service-connected psychiatric disorder and his left median neuropathy.  As to his psychiatric disorder, the December 2009 VA examination specifically noted that he had difficulty working in jobs where there was significant interpersonal tension and would face problems with problem-solving social conflicts.  A social worker in September 2010 indicated that the Veteran had both PTSD and a bipolar disorder and the Veteran was unable to secure and maintain gainful employment due to the cumulative burden of these two diagnoses, although qualifying that conclusion by stating that with some space and autonomy the Veteran could function relatively well.  There was no indication as to which symptoms the Veteran had from service-connected PTSD, as opposed to nonservice-connected bipolar disorder, nor even how such symptoms impacted on his ability to engage in occupational activity.  In this regard, a July 2012 VA examiner concluded that most of the Veteran's problems were due to a nonservice-connected personality disorder, as opposed to PTSD.  That examiner attempted to separate the symptoms due to a personality disorder from those due to PTSD, indicating that the latter by itself would not prevent gainful employment.  However, that same examiner also stated that the Veteran's personality disorder exacerbated his service-connected PTSD.  Consequently, the Board finds that all of the Veteran's psychiatric symptoms must be considered for the purpose of determining entitlement to a TDIU rating.  Also, it was the same examiner which indicated that the Veteran could work in employment with limited social interactions, such as a truck driver or repairman.  On the other hand, other evidence shows that his service-connected left upper extremity impairs his ability to drive.  As to potential employment as a repairman, the July 2012 general medical examination found that his left median neuropathy impaired his ability with respect to manual dexterity, such as typing.  Thus, even if typing is precluded by the left median neuropathy, it is reasonable to conclude that even more demanding work, such as a repairman, would also be precluded.  

The January 2010 VA examination indicated that the Veteran could do no more than sedentary and light physical work which was adapted specifically for his use and function of only his nonservice-connected right upper extremity.  However, this did not consider the additional impact of the Veteran's service-connected psychiatric disability, which is particularly significant since most sedentary work requires interaction with others and this has been a major industrial handicap for the Veteran.  

The Board is persuaded that the conclusion of the private vocational assessment most accurately reflects the Veteran's overall ability with respect to his ability to obtain and retain gainful employment.  The conclusion of that specialist was that the Veteran was unable to sustain the day-to-day quality and quantity of demands required in a competitive employment environment because his psychiatric symptoms in addition to the adverse impact of his inability to use his left hand for gripping, grasping, and manual dexterity which is required in most occupational settings.  

Accordingly, with the favorable resolution of doubt, the Board finds that prior to his death the Veteran was unable to obtain and retain substantially gainful employment due to his service-connected disabilities.  


ORDER

A TDIU rating is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


